Dykman, J.
This is an appeal from a judgment entered upon a verdict in favor of the plaintiff, and from the order denying a motion for a new trial upon the minutes of the court.
The plaintiff is a boy about seven years of age, and the action is for damages sustained in consequence of a collision between a wagon of the defendant and a horse car upon which the plaintiff was standing.
The plaintiff was thrown from the car by the clashing of the vehicles, and the wagon passed over his leg, lacerating the tissues and producing a double fracture of the bones.
The struggle usually incident to the trial in actions for negligence ensued in this case. The plaintiff introduced testimony tending to show negligent driving of the defendant’s wagon, and the absence of negligence on his part, and the defendant introduced testimony tending to show careful driving of the wagon and the absence of negligence.
So the questions of fact were contested, and they were laid before the jury carefully and properly, and the verdict was rendered for the plaintiff.
There is no error presented and we cannot interfere
The judgment should be affirmed with costs.
Barnard, P. J., and Pratt, J., concur.